Citation Nr: 0910639	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  05-01 147	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity. 

2.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right lower extremity. 

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left upper extremity. 

4.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the right upper extremity. 

5.  Entitlement to a rating in excess of 40 percent for 
diabetes mellitus, type 2.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1971.

This matter is on appeal from the San Juan, the Commonwealth 
of Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDING OF FACT

On March 13, 2009, prior to the promulgation of a decision in 
the appeal, the Board of Veterans' Appeals (Board) received 
notification from the appellant that a withdrawal of his 
appeals was requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
with respect to all issues have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.201, 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202 (2008).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  The appellant has withdrawn all the 
issues on appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeals and they are dismissed.


ORDER

The appeals are dismissed.



		
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


